           Case 1:20-cr-00241-DAD-BAM Document 193 Filed 03/02/21 Page 1 of 3


1    Melissa Baloain, SBN# 232602
     Law Office of Melissa Baloian
2    5424 N. Palm Ave. Suite 106
     Fresno, Ca. 93704
3    Telephone (559) 352-2331
     Mbaloian.law@gmail.com
4

5    Attorney for Defendant ROCHLEM ERIC AQUNIO YADAO
6

7

8
                            IN THE UNITED STATES DISTRICT COURT
9
                               EASTERN DISTRICT OF CALIFORNIA
10

11
     THE UNITED STATES OF AMERICA,                  )     Case No. 1:20-CR-00241-DAD-BAM
12                                                  )
                             Plaintiff,             )     STIPULATION TO MODIFY PRETRIAL
13                                                  )     LOCATION MONITORING DEVICE;
                    vs.                             )     FINDINGS & ORDER
14                                                  )
     ROCHLEM ERIC AQUINO YADAO,                     )
15                                                  )
                            Defendant.              )
16                                                  )
                                                    )
17

18                                          STIPULATION

19          The defendant, ROCHLEM ERIC AQUINO YADAO, by and through his counsel,
20   Melissa Baloian, and the United States of America, by and through its counsel, Assistant United
21   States Attorney Stephanie Stokman, hereby stipulate as follows:
22          1.      By previous order, on February 18, 2021, Mr. Yadao was ordered by this court to
23   participate in the Location Monitoring Program with a Radio Frequency (RF) transmitter device
24   attached.
25          2.      Mr. Yadao is assigned to a monitoring specialist, Officer Ibanez, in the Central
26   District of California. Officer Ibanez advised Pretrial Services Officer Frank Guerreo, in the
27   Eastern District, that the area where Mr. Yadao lives has poor internet and cellular service, and
28   it caused difficulties for Mr. Yadao to connect with “Smartlink” (which the Central District




                                                    -1-
          Case 1:20-cr-00241-DAD-BAM Document 193 Filed 03/02/21 Page 2 of 3


1    previously ordered) and now Mr. Yadao is having difficulties with the RF monitoring
2    equipment due to him not having a hard-wired residential telephone landline. Officer Ibanez is
3    requesting for Mr. Yadao to be monitored on a GPS tracking device.
4           3.     According to Officer Guerrero, the Eastern District Pretrial Services Office is in
5    agreement with Officer Ibanez’ request for modification.
6           4.     The parties agree and stipulate, and request the Court find the following:
7                  a.       Condition 7(a) listed on Document 190, filed February 23, 2021,
8                       currently reads: You must participate in the following location monitoring
9                       program component and abide by all the requirements of the program, which
10                      will include having a location monitoring unit installed in your residence and
11                      a radio frequency transmitter device attached to your person. You must
12                      comply with all instructions for the use and operation of said devices as given
13                      to you by the Pretrial Services Agency and employees of the monitoring
14                      company. You must pay all or part of the costs of the program based upon
15                      your ability to pay as determined by the PSO;
16                      CURFEW: You must remain inside your residence every day from 12:00
17                      a.m. to 6:00 a.m., or as adjusted by the pretrial services officer for medical,
18                      religious services, employment or court-ordered obligations;
19                 b.       Condition 7(a) shall be modified to read: You must participate in the
20                      following location monitoring program component and abide by all the
21                      requirements of the program, which will include having a GPS monitoring
22                      device attached to your person. You must comply with all instructions for
23                      the use and operation of said devices as given to you by the Pretrial Services

24                      Agency and employees of the monitoring company. You must pay all or part

25                      of the costs of the program based upon your ability to pay, as determined by

26                      the pretrial services officer;

27                      CURFEW: You must remain inside your residence every day from 12:00

28                      a.m. to 6:00 a.m., or as adjusted by the pretrial services officer for medical,




                                                         -2-
         Case 1:20-cr-00241-DAD-BAM Document 193 Filed 03/02/21 Page 3 of 3


1                   religious services, employment or court-ordered obligations.
2                   All prior orders not in conflict with this order, shall remain in full force and
3                   effect.
4         IT IS SO STIUPLATED
5

6
          Dated: March 3, 2021
7                                                      /s/ Melissa Baloian
8
                                                       _____________________
                                                       MELISSA BALOIAN
9                                                      Attorney for Defendant
10
          Dated: March 3, 2021
11
                                                       /s/ Stephanie Stokman
12                                                     _______________________
                                                       STEPHANIE STOKMAN
13
                                                       Assistant United States Attorney
14
          Dated: March 3, 2021
15
                                                       /s/ Frank Guerrero
16
                                                       _______________________
17                                                     FRANK GUERRERO
                                                       Pretrial Services Officer
18

19
     IT IS SO ORDERED.
20

21
       Dated:   March 2, 2021                             /s/ Barbara   A. McAuliffe             _
                                                   UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28




                                                 -3-
